DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrasing of claim 7 is not consistent. Part of claim 7 reads “10-40 wt. % repeating unit derived from a styrene-based monomer (C).” The claim 7 should read “10-40 wt. % of the repeating unit derived from a styrene-based monomer (C).” This amendment would make the selections of (A), (B) and (C) consistent and not open to another interpretation for the styrene-based monomer (C). In addition, to further clarity repeat units (A), (B) & (C) the antecedent “a” should be replaced with –-the-- (e.g., from a petroleum resin monomer (A) should read from [a] –-the-- petroleum resin monomer (A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al., US 2017/0218131 A1 (hereinafter “Son;” published earlier on 02/04/2016 as PCT/KR2015/005056) in view Uhl et al., US 2013/0220516 A1 (hereinafter “Uhl”). Son teaches a curable petroleum resin comprising a petroleum resin monomer selected from a C-5 fraction and a silane monomer represent by Chemical Formula 2 (vinyltrimethoxy silane). See Son, Abstract; [0013] – [0018]. Son further teaches a resin with softening point between 92.5 to 122.0°C. See Son, Table 2. Son further teaches the curable petroleum resin is useful as a reactive adhesive. See Son, [0012] & [0137]. The present invention differs from Son in that the present invention requires a styrene monomer. Uhl teaches in analogous hydrocarbon resins derived from petroleum sources including hydrocarbon resins with styrene monomers. See Uhl, [0031] & [0035]. In view .  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh